DETAILED ACTION

Response to Amendment

Claims 1, 2, 4-19, and 21-26 are pending. Claims 1, 2, 4-19, and 21-26 are amended directly or by dependency on an amended claim. Claims 3 and 20 are canceled.

Response to Arguments

Applicant’s arguments, see page 7, filed September 2, 2021, with respect to the 35 USC 112 f/6th interpretations of claims 17-20 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 112 f/6th interpretations of claims 17-20 have been withdrawn. 
Applicant’s arguments, see pages 7-13, filed September 2, 2021, with respect to the 35 USC 103 rejections of claims 1, 2, 4-19, and 21-26 along with accompanying amendments received on the same date to incorporate the subject matter of claims 3 and 20 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 2, 4-19, and 21-26 have been withdrawn. In particular, examiner is persuaded that the temporal information of the gaze sequence described by Fuhl is only encoded in one of the 3 RGB channels, the green channel. The red and blue channels instead contain different information. The claims instead require the temporal information of the gaze sequence is encoded in each RGB channel, i.e. the red channel has the temporal information, the green channel has the temporal information, and the blue channel has the temporal information.
All other arguments are by similarity or dependency and are addressed by the above.

Allowable Subject Matter

Claims 1, 2, 4-19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted arguments with respect to the 35 USC 103 rejections of amended claims 1, 2, 4-19, and 21-26 were persuasive. The following art is cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims: “A comparison of scanpath comparison methods”; “Highly Informative Natural Scene Regions Increase Microsaccade Production during Visual Scanning”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661